Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 7, 70-18 are presented for examination.
Claim 18 is newly added.
Claims 1-6, 8-9 are canceled without prejudice.
Claim Objections
Claims 16 and 17 are objected to because of the following informalities: Claim 16 recites “(at least optionally) managing budgeting and coordinating of value creation activities, in similar way to Claim 8 above,”.  However, claim 8 is currently canceled.  Appropriate correction is required.
Claim 17 recites “triggered using rationality indicator(s) from claim 8 or 9 to decide enough re-search has been done);”.  However, claims 8 and 9 are canceled.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


s 7, 10-17 are rejected under 35 U.S.C. § 103 as being unpatentable over Visscher U.S. Pub. No. 2015/0019591, in view of Hueter et al., (hereinafter Heuter) U.S. Pub. No. 2009/0248599.

As to claim 7, Visscher teaches the invention as claimed, including a versatile method of assessing object(s) for (or based on the unique needs, aspirations or purposes of) distinctly considered subject(s), a given instance of said method comprising the steps of: 
persistently storing or representing current state of said subject(s) and object(s) as at least one of being potential, actual or in process of becoming potential or actual, or being outside, inside or in process of becoming inside or outside vis-a-vis a given ‘home subject’ (abstract, par. 0051, 0155-0156, 0173-0176, 0192, 0196); 
identifying said subject(s) as being either concept(s) or entity(s) in select stage of development or state vis-a-vis said ‘home subject’ (par. 0050-0051, 0076, 0083, 0188, 0194); 
identifying said object(s) as being either concept(s) or entity(s) in select stage of development or state vis-a-vis said ‘home subject’ (par. 0051, 0076, 0083, 0188, 0194); 
identifying and accessing data about said subject(s) and object(s) in said states vis-a-vis a given ‘home subject’ (par. 0047, 0051-0052, 0076, 0082-0085, 0095, 0188, 0194); 
processing data about said subject(s), including relevant context data related to said subject(s) and object(s), according to a procedure, to assess their at least one of value, relevance, significance, merit, worth, attractiveness, force, appropriateness, 
(optionally) persistently storing or representing any changes that result in the state of (or among) said subject(s) and object(s), particularly by, in relation to or vis-a-vis ‘home subject’ (abstract, par. 0051, 0155-0156, 0173-0176, 0192, 0196). 
However, Visscher does not explicitly teach the outlined in Formula X, to transform data about said object(s).  Hueter teaches the outlined in Formula X, to transform data about said object(s) (abstract, par. 0060, 0063, 0066, 0071, 0092-0095, 0099-0100, 0130-0133).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to combine the teaching of Visscher and Hueter in order to provide an efficient system for electronically marketing goods, services, content and other entities through the automated analysis of human behavior (Heuter, par. 0001).

As to claim 10, Visscher teaches the invention as claimed, including the method according to claim 7, whereby there is one at least one of type and instance, there can be none or more (,it just depends on that which exists or is accessible) (available within the power of the field or setting of the dial of rationality, awareness, reflective attractiveness, or inclusiveness) (for each type), such that: where there is an instance there is a type (par. 0047-0050); where there is a type, there is an instance linked (or known to exist somewhere) (par. 0049-0050, 0062, 0076); and so, when a 

As to claim 11, Visscher teaches the invention as claimed, including the method according to claim 7, whereby: 
There can be at least one of a type and instance in each of one or more distinct (or addressable) partitions, the number of partitions depending on number of dimensions and states of conditions per dimension considered (or existing in the data structure) (par. 0119, 0150, 0164). 
Each one partition, type and instance can be represented by (at least one of) a value that is (at least one of) a ratio, whole number or (and) decimal, with (depending on) a ratio for type, whole number for instance and decimal for both (especially when both exist in a partition) (par. 0119, 0189). 
The size of the whole number values depends on there being a unit of one being added to the value for each one instance there is of one (the same, a given) type (in a partition) ((with there only being any and necessarily being at least one if there is one type)) (par. 0086, 0119, 0155, 0189)
The size of the ratio number values depends on there being (a unit of one in the numerator and) a unit of one being added to the value of the denominator for each one (type there is in the (same) partition) (par. 0086, 0119, 0155, 0189). 
(if still needed, but it appears that since type is in the denominator this is no longer necessary, perhaps until the end) (actually moved to near the top) Where there is a type, there must be an instance (and/or where there is an instance there must be a type) (and 
The size of the decimal number value depends on the size of the above whole number and ratio number, with the (denominator or) numerator being the above whole number and the denominator being the denominator of the above ratio (divided by the number of instances of the same type in the known Universe), calculated to the nearest digit of any significance for the context (par. 0086, 0116, 0119, 0155, 0189). 
The above may be repeated for every dimension linked or known to exist.  Depending on the number of dimensions linked, higher-order numbers may also exist (par. 0074-0079, 0084-0087, 0111). 
If two dimensions, may create rates (which may include covariances, coefficients, since only two variables needed, though original units fall away when normalized) ((or the coeficients, the decimals, or perhaps a coefficient between 0 to at least one of + or -1) (with minus depending on whether correlation or probability type number)) (par. 0084, 0177).  
If three dimensions may create visualization or evaluation value. Each ‘one’ can have its own value and any aggregate more than one can also have a value The values are additive. The value of the whole or all that is in three dimensions can be calculated, or determined at least partially, by the formula X (par. 0084, 0177, 0152). 

As to claim 12, Visscher teaches the invention as claimed, including the method according to claim 7, further comprising a method or logic used to process data in a computer or processor to efficiently use data stored in a memory (organized 

 As to claim 13, Visscher teaches the invention as claimed, including the method according to claim 7 further comprising a method that allows setting of at least one of various levels (or settings, e.g. using a dial) that influence the level of risk 
selecting values, levels or setting that are used to regulate visualization and other methods; (optionally) controlling at least one of the types and amount of costs and benefits, e.g., effort, distance, processing time, etc. which will be incurred to expand the bounds of rationality of one or more instances of visualization and subsequent inferences, moves or decisions; (optionally) controlling how inclusive or expansive a data field will be accessed and searched when gathering information for said evaluation or visualization; and determining or regulating rationality threshold levels the visualization (and other) processes needs to be at to come to an evaluative conclusion or recommendation (par. 0112, 0118, 0123, 0150, 0158). 

As to claim 14, Visscher teaches the invention as claimed, including the method according to claim 7, comprising:
managing budgeting and coordinating of value creation activities (par. 0039, 0045-0046, 0191); (optionally and intelligently) increasing (or decreasing) power or increasing (or decreasing) signal (using or not using factorial design covariates) or reducing noise (using or not using blocking designs); measuring impact (or effect sizes), e.g. cost and benefits of various activities in more or less complex scenarios (par. 0114, 0125, 0146-0148); at least one of controlling or regulating research methods, behavior, aggressiveness, exposure (willingness to try various actions) by, among other possibilities, sizing beta (possibility of false negatives) and alpha (false positives) based on relative likelinood and size of value gains vs. value losses (par. 0171, 0258, 0295-

As to claim 15, Visscher teaches the invention as claimed, including the method according to claim 7 further comprising: 
translating data for said subject(s) to transform data about the subject into a form that can be used to evaluate said object(s) (in the object cube, again, based on value for or how well the objects ‘fit’ the subject) (par. 0163, 0189, 0306); evaluating said object(s) for a subject without requiring said subject(s) or object(s) to be described or known in comparable terms, without needing same or similar criteria; and enabling logical evaluation of object(s) in a way that is not circular and does not suffer from ‘the naturalistic fallacy’ (par. 0046, 0111-0112, 0308). 

As to claim 16, Visscher teaches the invention as claimed, including the method according to claim 7 further comprising: a method involving generalized descriptive (and prescriptive) models to cooperatively model, measure, evaluate, motivate, manage and learn from socioeconomic interaction, comprising: 
at least one of various optional methods (e.g. B-C, B/C, 0B+1B+0C+1C, etc.); using (multi-level) regression of value (optionally based on multiple types of benefits and costs, e.g. using 0 and 1 dummy variables that correspond to 0 and 1 in class identifiers (CIDs) specified herein; using collected, often public, information, along with model(s) to inform policy-making for optimum net value creation, e.g., VΔit (Additionality) = β Benefits it + ς Costs it + € Errors it; analyzing, synthesizing (and attempting to optimize) exchange in similar way to Claim 8 above, by, intelligently increasing power, increasing signal (using factorial design covariates) & reducing noise (using blocking designs) in measuring impact in complex scenarios, controlling research/behavior aggressiveness and regulating exposure by sizing beta (possibility of false negatives) and alpha (false positives) based on relative likelihood and size of value gains vs. value losses, and considers practical (not just statistical) significance of all types of dimensions of effect, e.g. synergy (par. 0114, 0125, 0146-0148). 

As to claim 17, Visscher teaches the invention as claimed, including the method according to claim 7 further comprising: A method of at least one of assessing (or visualizing) or acting on (or triggering) presence of unrealized potential (value) of at least one of idea(s), concept(s) or entity(s), comprising (at least one of): discerning if values (criteria or other general concepts) necessary to make _ best assessment/decision are present and accounted for inside subject (using visualization method and rationality indicators/trigger, such as formula X and HCV); - recognizing underdeveloped value (potential) in entity(s) in general terms (using visualization method on conceptual level to choose, or potentiate, new ideas); - questioning at least one of what, who, (methods) how or (reasons) why, in general as values, might promote development of said value (potential) (using visualization method to determine what is outside, not present in, said entity that should be); - choosing said underdeveloped conceptual values to actuate or generate new option(s) (for actual use in visualization of ) from claim 8 or 9 to decide enough re-search has been done); - using or accounting for said values (inside of subject) to value (assess value of) particular entities, including particular actions (performances) and instruments (tools) (using visualization method, such as formula X); and - at least one of recommending or choosing to take those particular actions (using rationality indicators as trigger) (par. 0039, 0045-0046, 0152, 0161, 0191, 0290). 


Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thu Ha Nguyen, whose telephone number is (571) 272-3989.  The examiner can normally be reached Monday through Friday from 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-7646.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THU HA T NGUYEN/Primary Examiner, Art Unit 2444